Citation Nr: 1503997	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1991 to January 1997.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, as support for his claims, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.  Following the hearing, the Board held the record open for an additional 60 days to allow the Veteran time to obtain and submit additional evidence, but which inexplicably he has not.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).

In any event, these claims require further development before being decided on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends he has current back and bilateral knee disabilities because of his military service, in particular due to his military occupational specialty (MOS) of unit supply specialist, which required routine, daily, heavy lifting, also a lot of running and marching and other types of physically demanding activity.  A review of his service treatment records reflects several complaints of back and knee pain.  During his February 2013 hearing, he testified that he has had back and knee pain since his service, and he has received treatment, including from a doctor, chiropractor, and physical therapist, all presumably in Arkansas.

He was afforded a VA compensation examination in August 2010 for these claimed conditions.  The examiner confirmed the Veteran has these alleged conditions, especially noting significant ankylosis of the spine.  But this same examiner opined that it was unlikely the back and knee conditions now being claimed were caused by the Veteran's military service, as he never had any injuries or diagnoses related to his back or knees while in service.  Because that VA examiner, however, appeared to have misunderstood the requisite standard of proof (he mistakenly used the phrase at least as likely as not, rather than this not being at least as likely as not) an addendum opinion was requested.  A different examiner from the one who had performed the August 2010 VA examination reviewed the previous examination report and opined that it was less likely than not that the Veteran's back and bilateral knee disabilities were caused by his military service.  In making this determination, this additional examiner noted that the Veteran's back and knee pain are degenerative in nature, without a clear history of any trauma or other inciting event.

In basing their opinions on lack of documented in-service injury, but failing to discuss the Veteran's in-service complaints of back and knee pain, both examiners failed to provide a sufficient basis for their negative etiological opinion.  Additionally, they did not consider the Veteran's competent and credible testimony that he has had continuous back and knee pain since his service, and that he has even received treatment for these conditions since his separation from service in January 1997.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on lack of evidence in the service treatment records (STRs) to provide a negative opinion).  Consequently, the Veteran was not provided an adequate examination and opinion, and it is incumbent on the Board in this circumstance to obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, all post-service treatment records should be obtained, including especially from the doctor, chiropractor, and physical therapist the Veteran mentioned during his hearing before the Board as having seen or evaluated him since service.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Medical Center in Memphis, Tennessee, dated since October 2009, as well as from Dr. Sumner in Osceola, Arkansas, and the chiropractor and physical therapist the Veteran mentioned during his February 2013 hearing.  All other relevant treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination for additional medical comment concerning the etiologies of the Veteran's back and bilateral (left and right) knee conditions.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

In particular, the examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's back and bilateral knee conditions are related or attributable to his military service from September 1991 to January 1997.  [Note:  if there is a diagnosis of arthritis, either referable to the back or knees, or both, there also needs to be some indication of whether it initially manifested to a compensable degree within one year of the Veteran's discharge from service, i.e., so by January 1998].

The examiner is specifically asked to comment on the Veteran's complaints of back and knee pain during service, as well as his report of continuous pain and treatment since his separation from service in January 1997.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

